EXHIBIT 10.2
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
October 29, 2010, is between BLACKWATER NEW ORLEANS, L.L.C. (the “Borrower”) and
JPMORGAN CHASE BANK, N.A. (the “Bank”), as follows:


RECITALS
 
A.           Borrower and Bank have executed a Credit Agreement, dated as of
December 23, 2008, a letter agreement dated April 21, 2009, a First Amendment to
Credit Agreement dated February 12, 2010, an Amendment to Credit Agreement dated
as of June 22, 2010, and a Third Amendment to Credit Agreement dated as of
September 29, 2010 (collectively, the “Credit Agreement”) relating to a term
loan in the original principal amount of $3,766,666.78, and (ii) a line of
credit in the principal amount of $500,000. The Bank has also made available to
the Borrower a non-revolving line of credit in the principal amount of $500,000.
 
B.           The Borrower has requested that the all of the loans described in
Recital A hereof (which have an aggregate current principal balance of
$4,321,296.03 be combined into one term loan and increased by an additional
advance of $374,160 for a total principal amount of $4,695,456.03. The Bank is
willing to do so on the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of their mutual covenants and undertakings, the
parties hereto agree as follows:
 
1.            Section 1.2 (Credit Facilities) of the Credit Agreement is hereby
amended to read as follows:


1.2          Loans. The Bank has heretofore made (i) a $3,766,666.78 term loan
to the Borrower to finance the purchase certain real estate and improvements and
a portion of the construction of three tanks and a dock on the same property;
and (ii) a line of credit in the principal amount of $500,000. The Bank has also
heretofore made available to Borrower a second non-revolving line of credit in
the principal amount of $500,000. All of said loans have a current principal
balance of $4,321,296.03. The Borrower and Lender agree to combine all of said
loans into a single term loan and the Bank has agreed to make an additional
advance of $374,160. Therefore, the Bank hereby makes a term loan to the
Borrower in the principal amount of the of $4,695,456.03.


2.           This Fourth Amendment shall become effective upon receipt by the
Bank of the following:


(i)          A fully executed copy of this Fourth Amendment.


(ii)         A fully executed Term Note in the principal amount of
$4,695,456.03.


3.           This Fourth Amendment may be executed in two or more counterparts,
and all counterparts taken together shall constitute one and the same
instrument.


4.           Except as otherwise specifically amended hereby, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect.



 
 

--------------------------------------------------------------------------------

 

 
    IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the date first written above.
 

BORROWER: BLACKWATER NEW ORLEANS, L.L.C.          
By:
Blackwater Midstream Corp., Manager               By:         Name: Dale
Chatagnier       Title: Secretary                   BANK: JPMORGAN CHASE BANK,
N.A.                     By:         Name:       Title:  

 